
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 36
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Ms. Lee of California
			 (for herself, Mr. Carson of Indiana,
			 Mr. Scott of Virginia,
			 Mr. Lewis of Georgia,
			 Mr. Meek of Florida,
			 Ms. Matsui,
			 Mr. McGovern,
			 Mr. Rangel,
			 Mr. Hastings of Florida,
			 Ms. Moore of Wisconsin,
			 Mr. Moran of Virginia,
			 Ms. Clarke,
			 Mr. Hinchey,
			 Ms. McCollum,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Serrano,
			 Ms. Schakowsky,
			 Mr. Meeks of New York,
			 Ms. Roybal-Allard,
			 Ms. Jackson-Lee of Texas,
			 Mr. Butterfield,
			 Mrs. Christensen,
			 Ms. Bordallo,
			 Mr. Boswell,
			 Mr. Stark,
			 Mr. Rush, Ms. DeGette, Ms.
			 Richardson, Ms. Corrine Brown of
			 Florida, Mr. Towns,
			 Ms. Edwards of Maryland, and
			 Ms. Woolsey) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Acknowledging the 40th anniversary of the
		  election of Shirley Anita St. Hill Chisholm, the first African-American woman
		  in Congress.
	
	
		Whereas January 2009 marks the 40th anniversary of the
			 first African-American woman sworn into Congress, Shirley Anita St. Hill
			 Chisholm;
		Whereas when she was elected to Congress in 1968 to serve
			 in New York’s 12th Congressional District, Congresswoman Chisholm surpassed the
			 twin obstacles of racism and sexism to win the election;
		Whereas, Congresswoman Chisholm, who considered herself
			 the people’s politician, dutifully served Congress from 1969 to
			 1983 with a loud, clear voice that lived up to her slogan of being
			 unbought and unbossed;
		Whereas Congresswoman Chisholm challenged political
			 convention when she boldly disputed the House of Representative’s seniority
			 system after being placed on the Committee on Agriculture, a selection that
			 would do little to benefit her urban district;
		Whereas she demanded reassignment and was placed on the
			 Committee on Veterans’ Affairs, a better fit for her district;
		Whereas after serving on the Committee on Education and
			 Labor for several years, Congresswoman Chisholm accepted a prestigious seat on
			 the Committee on Rules, becoming the first African-American woman and second
			 woman ever to serve on the powerful panel;
		Whereas Congresswoman Chisholm was a trailblazer who
			 fought tirelessly to end the draft and the Vietnam war;
		Whereas she was a fierce defender of Federal assistance
			 for education and served as a strong voice in support of the national school
			 lunch bill;
		Whereas in 1972, Fighting Shirley, her
			 defining slogan, showed the same tenacity that allowed her to defy the odds in
			 1968 and declared her candidacy for Democratic nomination for the President,
			 becoming the first African-American to run for a major-party presidential
			 nomination;
		Whereas although Congresswoman Chisholm was not elected as
			 the Democratic candidate, her campaign Chisholm for President
			 inspired people in the United States from all walks of life to get politically
			 active;
		Whereas Congresswoman Chisholm knew that people who had
			 been shut out of the political process in the United States needed a voice and
			 an opportunity to participate so she galvanized people around the country to
			 get involved;
		Whereas as a founding member of the Congressional Black
			 Caucus, Congresswoman Chisholm witnessed African-American representation in the
			 Congress grow and welcomed other African-American Congresswomen;
		Whereas today, 14 African-American Congresswomen now
			 follow the path paved for them by Congresswoman Chisholm; and
		Whereas although Congresswoman Chisholm is no longer
			 serving in Congress, she left an indelible legacy not just as an
			 African-American female legislator, but as a passionate and capable lawmaker
			 dedicated to improving education, housing, and health care: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)acknowledges the 40th anniversary of the
			 election of Shirley Anita St. Hill Chisholm, the first African-American woman
			 in Congress;
			(2)pays tribute to the
			 service of Congresswoman Shirley Chisholm, her work to improve the lives of
			 women and minorities, her steadfast commitment to demonstrating the power of
			 compassion, and her dedication to justice and equality;
			(3)recognizes
			 Congresswoman Chisholm's dedicated work in promoting the rights of all
			 individuals in the United States, particularly in the areas of education,
			 employment, and health care; and
			(4)appreciates
			 Congresswoman Chisholm's extraordinary work, the example of her life, and her
			 legacy which have inspired and empowered many to devote their lives to public
			 service.
			
